Case: 20-10849     Document: 00515918879         Page: 1    Date Filed: 06/29/2021




           United States Court of Appeals
                for the Fifth Circuit
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                       June 29, 2021
                                  No. 20-10849                        Lyle W. Cayce
                                                                           Clerk

   United States of America,

                                                            Plaintiff—Appellee,

                                      versus

   Larry J. Tinney,

                                                        Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:16-CR-204-1


   Before Davis, Duncan, and Oldham, Circuit Judges.
   Per Curiam:
         Larry J. Tinney is a serial sexual predator of children and people with
   disabilities. He violated the conditions of his supervised release, so the
   district court gave him an 18-month revocation sentence and another five
   years of supervised release. On appeal, he challenges the sentence and the
   supervised-release conditions. We affirm.
                                        I.
         Larry J. Tinney is a recidivist sex offender. Among his prior
   convictions are two for sexually assaulting two 13-year-old children and one
Case: 20-10849      Document: 00515918879           Page: 2    Date Filed: 06/29/2021




                                     No. 20-10849


   for aggravated sexual assault of a developmentally disabled 15-year-old.
   Those convictions make Tinney subject to the registration requirements in
   the Sex Offender Registration and Notification Act (“SORNA”).
          Tinney last registered as a sex offender in Springfield, Illinois, in June
   2014. He moved in October 2014 but failed to update his address within the
   grace period, thus violating SORNA. See 18 U.S.C. § 2250(a). In July 2016,
   the United States Marshals Service found Tinney in a motel in Fort Worth,
   Texas. Tinney admitted that he obtained a Texas driver’s license in March
   2015 and had been in the State of Texas for over a year when he was arrested.
          Tinney then pled guilty to violating SORNA. The pre-sentence report
   (“PSR”) assigned Tinney a criminal history category of III and an offense
   level of 13, yielding a Guidelines range of 18 to 24 months’ imprisonment.
   Because Tinney’s “history of arrests, convictions, and lengthy sentences
   ha[d] not deterred [him] from engaging in criminal conduct,” the PSR
   recommended an upward departure. The district court agreed. The court
   sentenced Tinney to 48 months’ imprisonment and a five-year term of
   supervised release. As part of his supervised release, Tinney was directed to
   “answer truthfully all inquiries by the U.S. Probation Officer and follow [his]
   instructions.”
          After serving his custodial sentence, Tinney was released to a
   residential nursing and rehabilitation center. Almost immediately after
   arriving there, Tinney preyed on a younger patient with end-stage renal
   disease who was “incapable of consenting to any type of relationship.”
   Tinney also did not meaningfully participate in sex offender rehabilitation
   treatment—he “refus[ed] to answer questions, passively resist[ed] by stating
   the questions were ‘stupid[,]’ and ignor[ed] the counselor at times.” And
   during a polygraph examination, Tinney attempted to deceive examiners
   about his prior offenses. The Probation Office therefore petitioned to revoke




                                          2
Case: 20-10849      Document: 00515918879          Page: 3    Date Filed: 06/29/2021




                                    No. 20-10849


   Tinney’s supervised release. Tinney eventually admitted the factual
   allegations in the revocation petition.
          The Probation Office classified Tinney’s supervised-release violation
   as Grade C. See U.S.S.G. § 7B1.1(a)(3). It further assigned Tinney a criminal
   history category of III, which yielded a revocation-sentence range of 5–11
   months. See id. § 7B1.4(a). The petition further noted that the commentary
   to § 7B1.4 provided that, “in the case of a Grade C violation that is associated
   with a high risk of new felonious conduct, an upward departure may be
   warranted.” And it noted that the statutory maximum was 24 months.
          At the revocation hearing, Tinney requested a revocation sentence at
   the low end of Guidelines range. In response, the district court stated:
          I do question whether a nursing home facility is the appropriate
          place for Mr. Tinney, given his Category VI criminal history,
          criminal history going back to 1968, that’s the Lyndon Johnson
          administration, 52 years ago.
          I do question the wisdom of having him in a nursing home, but
          that’s not my decision, that’s another government agency.
          Then after listening to Tinney’s allocution, the district court
   sentenced Tinney to 18 months in prison. The district court explained its
   upward variance in part by stating:
          It’s my determination that Larry J. Tinney . . . be committed to
          [prison] for a period of 18 months. That does represent an
          upward variance from the guidelines found in Chapter 7, which
          are five through 11 months. However, the Court feels that a
          period of 18 months is still necessary and appropriate in this
          case when I consider the facts of this case and the facts of these
          violations that I previously found.
          It’s my position that a period of 18 months will sufficiently
          address Mr. Tinney’s continuing high-risk conduct with a




                                             3
Case: 20-10849       Document: 00515918879          Page: 4    Date Filed: 06/29/2021




                                     No. 20-10849


           cognitively-impaired female patient at [the nursing and
           rehabilitation center] and his disregard for the orders of the
           Court to engage in progress in sex offender treatment to reduce
           his risk of re-offense. As borne out in his original [PSR], Mr.
           Tinney has an extensive criminal history, indeed a history
           going back 52 years. He has also a prior criminal history score of
           a VI. His criminal history includes two prior convictions for
           sexual offenses and a prior sexual offense which was
           unprosecuted.
           Taking into account the vulnerability of the victims in these
           cases, his prior failure to register on more than one occasion,
           his violent history towards women and the inference that the
           sentence imposed in the prior convictions in the instant offense
           did not sufficiently deter his conduct, I believe that an upward
           variance from [the] Chapter 7 guidelines and an 18-month
           sentence will protect the community from future crimes of this
           defendant, allowing for both reimposition of a term of
           supervised release and additional custody.
           I have every belief, Mr. Tinney, you’ll continue to engage in
           noncompliant, high-risk behaviors, in that you’ve spent . . . at
           least the last 50 years doing so.
           The district court also imposed another five-year term of supervised
   release. Attendant to that term, the court reimposed Tinney’s supervised-
   release conditions and added some new ones. One of the previously imposed
   (and reimposed) conditions for supervised release stated: “The defendant
   shall answer truthfully all inquiries by the U.S. Probation Officer and follow
   the instructions of the U.S. Probation Officer.” Tinney objected to none of
   this.
                                          II.
           Tinney now seeks to challenge his sentence as procedurally erroneous
   and the “follow instructions” supervised-release condition as unlawful. As




                                           4
Case: 20-10849      Document: 00515918879           Page: 5   Date Filed: 06/29/2021




                                     No. 20-10849


   Tinney concedes, his arguments were not preserved below, so we review
   them only for plain error. Puckett v. United States, 556 U.S. 129, 135 (2009);
   Fed. R. Crim. P. 52(b).
          To establish plain error, Tinney must show (1) an error (2) that is
   clear, rather than subject to reasonable dispute, (3) which affected the
   outcome below, and which (4) “seriously affect[s] the fairness, integrity or
   public reputation of judicial proceedings.” Id. (quotation omitted). Tinney
   cannot make the requisite showing.
                                         A.
          Tinney first argues the district court erred in calculating his
   revocation sentence. He says the district court’s reference to “his Category
   VI criminal history” shows the court conflated criminal history score with
   criminal history category—two distinct terms used in the Sentencing
   Guidelines.
          It is undisputed that Tinney’s criminal history category was three,
   while his criminal history score was six. But it is unclear whether the district
   court erred at all. And it is clear that any error did not prejudice Tinney.
          First, it isn’t obvious the district court actually believed Tinney had a
   criminal history category of six. The court’s misstatement appears to be an
   offhand remark during a colloquy with defense counsel regarding whether
   Tinney could safely return to a nursing home. In the portion of the sentencing
   hearing where the district court actually explained its upward variance, it
   correctly stated that Tinney’s criminal history score was six. Moreover, we
   know the district court relied on the correct criminal history category because
   it noted the correct Guidelines range (5–11 months) for offenders who fall in
   category III, not IV. See U.S.S.G. § 7B1.4(a).




                                          5
Case: 20-10849      Document: 00515918879           Page: 6    Date Filed: 06/29/2021




                                     No. 20-10849


          Given that the district court correctly stated the facts in its sentencing
   pronouncement and recognized the correct Guidelines range, Tinney can
   show no more than the district court made a one-word misstatement.
   Although such a misstatement might be an error in the colloquial sense, it is
   not a cognizable error in the legal sense. Cf. United States v. Izydore, 167 F.3d
   213, 222 (5th Cir. 1999) (explaining that a “single misstatement” does not
   enter “the realm of clear error”); Error, Black’s Law Dictionary
   (11th ed. 2019) (“[A] belief that what is false is true or that what is true is
   false.”). Indeed, it would be a perverse result if a defendant could lie behind
   the log during a hearing, say nothing about a district court’s one-word, later-
   corrected misstatement during a background portion of the proceeding, then
   win relief on appeal without any evidence to distinguish between a potential
   error and a solecism.
          Second, and in all events, any error did not prejudice Tinney. The
   district court started with the correct Guidelines range. Cf. Molina-Martinez
   v. United States, 136 S. Ct. 1338, 1345–46 (2016) (noting that plain error can
   attach where the district court relies on the incorrect Guidelines range).
   Then it mentioned “the vulnerability of the victims in these cases . . . and the
   inference that the sentence imposed in the prior convictions in the instant
   offense did not sufficiently deter his conduct.” It further explained that “an
   upward variance from Chapter 7 guidelines and an 18-month sentence will
   protect the community from future crimes of this defendant.” The district
   court thus gave a robust, non-erroneous explanation for its upward
   departure. Given all this, the district court’s misstatement—even if error—
   was not a prejudicial one. See Puckett, 556 U.S. at 135; United States v. Price,
   516 F.3d 285, 289 (5th Cir. 2010) (noting a sentencing error affects a
   defendant’s substantial rights when he “can show a reasonable probability
   that, but for the district court’s misapplication of the Guidelines, he would
   have received a lesser sentence” (quotation omitted)).




                                          6
Case: 20-10849      Document: 00515918879            Page: 7    Date Filed: 06/29/2021




                                      No. 20-10849


                                           B.
          Next, Tinney argues the district court unlawfully delegated judicial
   authority in directing him to “follow the instructions of the U.S. Probation
   Officer.” Again, we find no plain error.
          Our court has held that district courts may not require criminal
   defendants to follow “lifestyle . . . restrictions or treatment requirements
   imposed by [a] therapist” as a condition of supervised release. United States
   v. Iverson, 874 F.3d 855, 860–61 (5th Cir. 2017); accord United States v. Huor,
   852 F.3d 392, 403 (5th Cir. 2017); United States v. Morin, 832 F.3d 513, 516–
   17 (5th Cir. 2016). But the cases announcing and applying that rule do not
   control here. Tinney challenges the district court’s delegation of authority to
   a probation officer, not to a therapist. And that distinction matters. Unlike the
   unfettered authority of a private therapist, a probation officer’s authority to
   “instruct” a criminal supervisee is substantially limited by statute. See 18
   U.S.C. § 3603(1) (providing that a probation officer “shall . . . instruct a
   probationer or a person on supervised release, who is under his supervision,
   as to the conditions specified by the sentencing court” (emphasis added)); cf.
   Morin, 832 F.3d at 518 (invalidating delegation to therapist because it “vests
   a private therapist with the ability to impose ‘lifestyle restrictions’ that are
   potentially unnecessary to the treatment process”). And unlike private
   therapists, probation officers are appointed by, and serve at the pleasure of,
   the district courts. 18 U.S.C. § 3602(a) (“A district court of the United States
   shall appoint qualified persons to serve . . . as probation officers . . . .”); cf.
   Iverson, 874 F.3d at 861 (invalidating delegation to therapist because it
   “usurps a judge’s exclusive sentencing authority”).
          The upshot is that our court has not extended Iverson to a case like
   this. That is fatal to Tinney’s claim of plain error. See United States v. Evans,
   587 F.3d 667, 671 (5th Cir. 2009) (“Even where the argument requires only




                                           7
Case: 20-10849     Document: 00515918879           Page: 8   Date Filed: 06/29/2021




                                   No. 20-10849


   extending authoritative precedent, the failure of the district court to do so
   cannot be plain error.” (quotation omitted)).
          AFFIRMED.




                                        8